Citation Nr: 0638906	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture, secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from May 1956 to March 1958.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The RO's letter of March 2003 purported to notify the veteran 
of the information and evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter notified the veteran how to 
substantiate a generic claim for direct service connection.  
See 38 C.F.R. § 3.303.

Nothing in the letter notified the veteran how to 
substantiate his claim, which is for secondary service 
connection.  A failure to provide notice of the information 
and evidence necessary to substantiate a claim is inherently 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The prejudice must be cured by proper notice and 
readjudication.

Incidentally, VA has promulgated an amendment to the 
regulation governing entitlement to secondary service 
connection.  It would be well for the notice letter pursuant 
to this Remand to address that amendment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice how to 
substantiate a claim for secondary service 
connection pursuant to 38 C.F.R. § 3.310, 
as amended.  See 71 Fed. Reg. 52,744-747 
(Sep. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  The notice must 
also identify the information and evidence 
the veteran must submit and the 
information and evidence VA will attempt 
to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

2.  Implement any assistance the veteran's 
response to the notice letter indicates is 
necessary for him to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

3.  Readjudicate the claim for secondary 
service connection for residuals of a 
right ankle injury.  If the claim remains 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


